Opinion ﬁled January 31, 2013

 

QEIehentI) QEuurt of QppeaIs

No. 11-12—00195-CR

STEPHEN JOHN AMOS, Appellant

V.

STATE OF TEXAS, Appellee

 

On Appeal from the 27th District Court

Bell County, Texas

Trial Court Cause No. 69222

 

MEMORANDUM OPINION

Stephen John Amos entered an open plea of guilty to the offense of aggravated sexual
assault with the provision that his term of conﬁnement would be capped at forty years. After
accepting appellant’s plea of guilty and receiving evidence pertaining to punishment, the tn'al
court assessed his punishment at conﬁnement for a term of twenty—eight years in the Institutional
Division of the Texas Department of Criminal Justice. We dismiss the appeal.

Appellant’s court~appointed counsel has ﬁled a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record

and applicable law and states that she has concluded that the appeal is frivolous. Counsel has

provided appeilant with a copy of the brief and advised appellant of his right to review the record
and ﬁle a response to counsel’s brief. Court-appointed counsel has complied with the
requirements of Anders v. California. 386 US. 738 (1967); In re Scthman, 252 S.W.3d 403
(Tex. Crim. App. 2008); Szaﬂord v. State, 813 S.W.2d 503 (Tex. Crim. App. l99l); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Carrie v. State. 516 S.W.2d 684 (Tex. Crim.
App. 1974); Germans V. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. AppwEastiand 2005. no pet).

Appellant has ﬁled a pro se response to counseiis motion to withdraw and supporting
brief. In addressing an Anders brief and pro se response. a court of appeals may only determine
( 1) that the appeal is whoily frivolous and issue an opinion explaining that it has reviewed the
record and ﬁnds no reversible error or (2) that arguable grounds for appeal exist and remand the
cause to the trial court so that new counsel may be appointed to brief the issues. Schulman, 252
S.W.3d 403; Bledsoe v. State. l78 SW3d 824, 8262.7 (Tex. Crim. App. 2005).

Following the procedures outlined in Anders and Schulman, we have independently re—
viewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409.

We note that counsel has the responsibility to advise appellant that he may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant
on appeal shall. Within five days after the opinion is handed down, send his client a copy of the
opinion and judgment. along with notiﬁcation of the defendant’s right to ﬁle a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.

The motion to Withdraw is granted, and the appeal is dismissed.

PER CURIAM

January 3i, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).

Panel consists of: Wright, (3.1..
McCall, 3., and Willson. J.